Order denying motion to strike out reply affirmed, with ten dollars costs and disbursements. Assuming, without deciding, that the availability of a form of denial is *897to be determined upon the basis of the knowledge of the party and not of the attorney, the motion was properly denied because the allegations of paragraph 13 of the answer relate to facts not necessarily within defendant’s knowledge, and, therefore, denial of knowledge or information thereof sufficient to form a belief is proper. Lazansky, P. J., Hagarty, Seeger, Carswell and Scudder, JJ., concur.